r       .




                   2383 ~TORNE~'               GENERAL
                             OF-XAS
                          AUSTHN.   TEXAS    78711


                               April 14, 1972


    Honorable Bob Bullock            Opinion No.     M-1117
    Secretary of State
    State Capitol Building           Re:     Compensation of members of
    Austin, Texas 78711                      the county executive committee
                                             and/or primary committee and
                                             for the performance of duties
    Dear Mr. Bullock:                        in conducting primary elections.

              your request for an opinion on the above subject matter
    reads as follows:

                  "1. Are the members of the county executive
            committee and/or primary committee, other than the
            county chairman, entitled to compensation in the
            form of a set fee or to reimbursement for expenses
            incurred in connection with these statutory meet-
            ings?

                 "2 . If such committee members are entitled to
            compensation and/or reimbursement, at what rate
            should this be computed?

                 "3 . If compensation and/or reimbursement is
            allowed, must this amount be paid from state funds
            pursuant to Senate Bill l?"

              Senate Bill 1, Acts 62nd Legislature, Second Called
    Session 1972, is a comprehensive act relating to the conduct
    and financing of primary elections for the year 1972. Section
    1 states the purpose of the Act as follows:

                 "Section 1. PURPOSE. The invalidation by
            federal court decisions of the statutory method of
            financing primary elections in this State necessi-
            tates legislative action to provide a solution to
            the impasse facing political parties which cast
            more than 200,000 votes for Governor in the last
            preceding general election, in that the existing
            law requires that their nominations for the general
            election be made in primary elections but they are
            left without adequate means to finance the primaries.


                                    -5444-
Hon. Bob Bullock, page 2        (M-1117)



     The purpose of this Act is to provide a temporary
     solution to the impasse by enacting provisions
     relating to the conduct and financing of primary
     elections for the year 1972."

          In view of the foregoing provisions, it is our opinion
that Senate Bill 1 controls the financing of primary elections
for the year 1972 including all costs of the primary elections.

          Subdivision   (5) of Section 2 provides:

          "(5) The total combined compensation paid to the
     county chairman and the secretary of the county execu-
     tive committee (where the committee has named a secre-
     tary) and to any office personnel employed to assist
     in the performance of the duties placed upon the
     chairman, the secretary, and the members of the county
     executive committee shall not exceed five percent of
     the amount actually spent in holding the primary
     elections for the year, exclusive of the compensa-
     tion paid to these officers and employees."

          It is noted that compensation is allowed to be paid
the county chairman, the secretary of the county executive com-
mittee, and office personnel employed to assist in the perform-
ance of the duties placed on the chairman, the secretary, and
the members of the executive committee. We do not find any
provision in Senate Bill 1 authorizing any other compensation
or expenses of the committee.  In Attorney General's Opinion
M-629, dated May 12, 1970, it was held:

           "We have found no provision in the Texas
     Election Code for paying precinct chairmen any
     compensation or reimbursement of expenses for
     attending meetings of the county executive com-
     mittee.   In view of the foregoing authorities,
     you are advised that in the absence of statutory
     provisions authorizing such payment and prescrib-
     ing the amount to be paid, precinct committeemen
     of county executive committees may not be paid any
     compensation and may not receive any reimbursement
     of expenses for attending meetings of the county
     executive committee."

          Since the Legislature enacted Senate Bill 1 without
making any provision for the payment of compensation or reim-
bursement of expenses for attending meetings of the committee,

                              -5445-
    .       .
.
                       .




    Hon. Bob Bullock, page 3                (M-1117)



        the same construction should be given to Senate Bill 1. YOU
        are therefore advised that members of the county executive
        committee and/or primary committee are entitled to neither
        compensation nor reimbursement of expenses for attending meet-
        ings of the county executive committee and/or primary committee.

                  In view of our answer to Question No. 1, it is un-
        necessary to answer Questions Nos. 2 and 3 of your request
        (which has been confirmed by your office).

                                  SUMMARY

                     Members of the county executive committee
                and/or primary committee are entitled to neither
                compensation nor reimbursement of expenses for
                attending meetings of the county executive com-
                mittee and/or primary committee.

                                             Verypiplly yours,



                                            &J4*
                                             C WF DC.l&RTN
                                             AttorAey General of Texas

    Prepared by John Reeves
    Assistant Attorney General

    APPROVED:
    OPINION COMMITTEE

    Kerns Taylor, Chairman
    W. E. Allen, Co-Chairman
    Bill Campbell
    J. C. Davis
    Bob Lattimore
    Harriet Burke

        SAMUEL D. MCDANIEL
        Staff Legal Assistant

    ALFRED WALKER
    Executive Assistant

    NOLA WHITE
    First Assistant


                                       -5446-